Citation Nr: 0030819	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  97-14 87	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate as a 
surviving spouse of a veteran.


REPRESENTATION

Appellant represented by:	Pedro A. Fuentes Rivera, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son


INTRODUCTION

The veteran served on active duty during a brief period in 
1954.

This appeal arose from a 1997 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied entitlement 
to the requested benefit.  The appellant testified at a 
personal hearing held at the RO in June 2000 before the 
undersigned Member of the Board.


REMAND


Additional development of the evidence is necessary in this 
case before a decision on the merits of the appellant's 
claims can be made.  

VA has a duty to assist the appellant in the development of 
all facts pertinent to her claims under 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (2000).  However, it 
appears that this duty to assist her has not been properly 
fulfilled by VA, as potentially relevant records have not 
been obtained by the RO.  

For instance, the appellant testified at a personal hearing 
in June 2000 that she was examined eight days before the 
hearing, but the report of such examination, if in fact one 
was conducted, is not on file.  On remand, the RO should make 
arrangements to obtain the report of any examination that 
might be missing from the appellate file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).  

Further review of the evidence on file discloses that the 
appellant was last provided a VA examination for aid and 
attendance in February 1997.  According to numerous medical 
records that have been received since 1997, she has been 
aforded additional medical treatment for her conditions on a 
number of occasions.  If the appellant has not been recently 
examined, and since it appears that her condition has 
required significant medical treatment, the RO should arrange 
for an examination in order to ascertain the appellant's 
current health status and needs.

All recent VA and private treatment records of the appellant 
that have not been associated with the claims folder should 
also be obtained and made part of the record on appeal, as 
the duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, while the Board sincerely regrets the additional 
delay, the appellant's claims are REMANDED for the following:

1.  The RO should request that the 
appellant provide a list of those health 
care professionals who have treated her 
since 1997 and obtain all records of any 
treatment reported that are not already 
in the claims file.  The Board is 
interested in all private treatment 
records and any treatment provided by the 
VA.

2.  Following completion of the above, 
the RO should afford the appellant a 
comprehensive VA examination to determine 
housebound status or the need for regular 
aid and attendance.  The claims folder 
and a copy of this remand are to be made 
available to the physician prior to the 
examination, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder. Each of the appellant's 
disabilities should be examined and the 
physician should indicate the effect of 
these disabilities on the appellant's 
ability to perform daily functions.  The 
physician must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the appellant's disabilities, 
such testing or examination is to be 
accomplished.  All tests deemed necessary 
by the examiner are to be performed.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report.  The RO should ensure that the 
examination report is complete and in 
full compliance with the above 
directives.  Remand instructions of the 
Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fail to 
provide the specific opinions requested, 
it must be returned to the physician for 
correction. 38 C.F.R. § 4.2 (2000); See 
also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The appellant is hereby informed that 
she may furnish additional evidence 
and/or argument while the case is in 
remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  She is further 
advised that she should assist the RO in 
the development of her claims, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See 
38 C.F.R. §§ 3.158, 3.655 (2000); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

5.  The RO should adjudicate the 
appellant's claims for a special monthly 
pension based on the need for regular aid 
and attendance or at the housebound rate 
as a surviving spouse of a veteran, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.   In adjudicating 
the claims the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, if the decision with respect to any of the claims on 
appeal remain adverse to the appellant, she and her 
representative, should be furnished a supplemental statement 
of the case and afforded a reasonable period of time within 
which to respond thereto.  Then, the claims folder should be 
returned to the Board for further appellate consideration, if 
in order.  The appellant need take no action until she is so 
informed.  The purposes of this REMAND are to obtain 
additional information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


